DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph [0025], line 4, “59” should be “39”.  
Page 10, paragraph [0032], line 9, the meaning of “lever portion 75 is y” is unclear.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the sheet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-6 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “a lever portion in which the hook is provided; and at least one elastic arm portion which connects the holder portion and the lever portion, wherein in a middle of an attachment to the apparatus main body, the hook interferes with the apparatus main body to shift the lever portion in a direction crossing the inserting/drawing direction and to elastically deform the elastic arm portion, and when the hook is engaged with the recess, the elastic deformation of the elastic arm portion is released and the board is connected to the controller” as set forth in the claimed combination.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujii (US Pat. Pub. No. US 2014/0153953 A1) discloses an image forming apparatus comprising a drum unit including: a wall portion, a connector unit, and a cover member.
Itabashi (US Pat. Pub. No. US 2017/0269543 A1) discloses an image forming apparatus comprising an apparatus main body and a developing cartridge, and the developing cartridge including a holder portion to hold a board.
Sakai et al. (US Pat. Pub. No. US 2017/0277119 A1) discloses an image forming apparatus comprising an apparatus main body and a process cartridge; the process cartridge including a holder portion holding a board and a cover member.
Kimura (US Pat. Pub. No. US 2021/0116853 A1) discloses an image forming apparatus comprising an apparatus main body and a developing unit, the developing unit including a holding portion to hold a board.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 9, 2022